PALLADINO, Judge,
dissenting.
I respectfully dissent. Because I believe that an employee who does not suffer a wage loss is not entitled to workmen’s compensation benefits as the result of a work-related injury, I would affirm the decision of the Board and deny Claimant benefits.
In reversing the decision of the Board, the majority states that Section 306(a) of the Act, 77 P.S. § 511, does not establish an employee’s right to compensation but rather establishes the rate of compensation to be paid. According to the majority, an employee’s right to compensation is established by Section 301(a), 77 P.S. § 431, without regard to Section 306(a).
In reaching this conclusion, the majority also relies upon Krawchuk v. Philadelphia Electric Co., 497 Pa. 115, 439 A.2d 627 (1981) in which our supreme court held that there are only two requirements for compensability: (1) that the injury arose in the course of employment; and (2) that the injury was related to that employment. The majority, therefore, reasons that because the parties in the present action do not dispute that Charles M. Walters (Claimant) was an employee or that his injury was work-related, Claimant is thereby entitled to benefits under the Act. According to the majority, the Act does not require the receipt of wages as a prerequisite to compensation. I disagree.
Section 301(a) provides, in pertinent part, as follows:
Every employer shall be liable for compensation for personal injury to, or for the death of each employe, by an injury in the course of his employment, and such compensation shall be paid in all cases by the employer, without regard to negligence, according to the schedule contained in sections [306(a) ] and [307] of this article....
77 P.S. § 431.
A reading of the plain language of the statute indicates that an employee’s right to compensation is not established by Section 301(a) alone. Pursuant to the statute, an employer shall be liable for compensation according to the schedule contained in Sections 306(a) and 307 of the Act. Despite the statute’s explicit reference to Section 306(a), the majority seeks to ignore this section in its analysis of whether an employee is entitled to compensation.
*1123I note that pursuant to Section 306(a) of the Act, the compensation to which an injured employee is entitled is expressly based upon the employee’s wages. Specifically, Section 306(a) provides, in pertinent part:
The following schedule of compensation is hereby established:
For total disability, sixty-six and two-thirds per centum of the wages of the injured employe ... beginning after the seventh day of total disability, but the compensation shall not be more than the maximum compensation payable nor less than fifty per centum of the Statewide average weekly wage. If at the time of injury, the employe receives wages equal to or less than fifty per centum of the Statewide average weekly wage, then he shall receive ninety per centum of his average weekly wage as compensation, but in no event less than thirty-three and one-third per centum of the maximum weekly compensation payable. ...
77 P.S. § 611 (emphasis added).
When Sections 301(a) and 306(a) are read together, as they should be, they establish that ah employee’s entitlement to workmen’s compensation is based upon the wages that the employee was earning prior to being injured. This interpretation is consistent with the purpose of the Act which is to provide benefits to employees who have suffered work-related injuries resulting in a loss of earnings. U.S. Steel Corp. v. Workmen’s Compensation Appeal Board (Airgood), 62 Pa.Commonwealth Ct. 502, 437 A.2d 92 (1981).
Accordingly, because Claimant was not receiving any wages at the time of his injury and therefore had no wages upon which an award of compensation could be based, I would deny Claimant benefits and affirm the order of the Board. .